DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagdeviren et al. (US10137306, hereinafter Dagdeviren).
Regarding claim 1, Dagdeviren discloses a piezoelectric energy harvester comprising (abstract): a layered structure comprising a first electrode, a polymeric piezoelectric material, and a second electrode (Col 13:40-50); the layered structure coupled to receive mechanical stress 
Regarding claims 6 and 7, the layered structure is formed as multiple partial loops, the mechanical stress coupled to a top of the partial loops, forming a bistable structure. (See Fig. 2A)
Regarding claim 4, the energy harvester is coupled to provide power to a device selected from a telemetry device, a pedometer, and a cellphone. (See Column 18 – Uses, Biologics and Non-Biologics)
Regarding claim 8, Figs. 2 and 3, show domes. 
Regarding claim 10, Dagdeviren discloses a method of harvesting energy from the environment comprising: providing a piezoelectric device comprising a layer of a polymeric piezoelectric material disposed between a first and a second electrode; coupling mechanical stress derived from an environment to the piezoelectric device; and coupling electrical energy from the piezoelectric device. See columns 13, 14 and 18. 
Regarding claim 11, the polymeric piezoelectric material comprises polyvinylidene fluoride (PVDF). See column 12: line 38. 
Regarding claims 12 and 13, Dagdeviren discloses coupling the harvested electrical energy to provide power to an implantable device selected from the group consisting of a pacemaker and a deep brain stimulator, telemetry device, a pedometer and a cellphone. (see column 18: 4-16, column 20:11-26)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 3, 5, 9, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dagdeviren in view of Kim (US2015031842, hereinafter Kim).
Regarding claim 5, Dagdeviren discloses the invention as explained above, but fails to disclose a weight within the energy harvester and a housing. Kim shows it is old and well known in the art of piezoelectric power generators to use weights attached to the piezoelectric vibrators to amplify the vibration. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a weight to amplify the vibration of the piezoelectric device. 
Regarding claim 2, Dagdeviren and Kim disclose the polymeric piezoelectric material comprising polyvinylidene fluoride (Dagdeviren col 12:38, Kim paragraph 0047).
Regarding claim 3, Dagdeviren discloses the energy harvester device coupled to an implantable device. 
Regarding claim 9, Dagdeviren discloses a layered structure (Fig. 3E) formed as a sheet with multiple slots, the slots arranged to permit mechanical stress to stretch the structure by twisting the sheet. Kim discloses the weight as explained above. 
Regarding claim 14, Dagdeviren discloses the housing and Kim discloses the use of a weight. 
Regarding claims 15-18, Dagdeviren discloses the structure as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837